United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 06-2716
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Eastern District of Missouri.
Marvin Alton McKay,                       *
                                          *       [UNPUBLISHED]
             Appellant.                   *
                                     ___________

                              Submitted: August 28, 2007
                                 Filed: September 4, 2007
                                  ___________

Before BYE, RILEY, and MELLOY, Circuit Judges.
                            ___________

PER CURIAM.

       In this direct criminal appeal of his 180-month prison sentence for being a felon
in possession of a firearm, Marvin McKay (McKay) argues (1) the district court1 erred
in refusing to give him credit under U.S.S.G. § 5G1.3 for 212 days he served on a
state conviction for resisting arrest by fleeing, and (2) he was entitled under the Sixth
Amendment to a jury determination of his prior convictions before receiving a
sentence enhancement based on those convictions.



      1
        The Honorable Catherine D. Perry, United States District Judge for the Eastern
District of Missouri.
       Upon de novo review, see United States v. Hurley, 439 F.3d 955, 957 (8th Cir.
2006) (stating the district court’s interpretation and application of § 5G1.3 is reviewed
de novo), we conclude the court did not err in sentencing McKay to the statutory
minimum of 180 months’ imprisonment. Although the district court had the authority
to sentence McKay below the statutory minimum, if McKay qualified for the credit
under § 5G1.3(b), see United States v. Kiefer, 20 F.3d 874, 877 (8th Cir. 1994)
(explaining, when applying § 5G1.3(b) to give credit for time served, a district court
has discretion to reduce the sentence below the statutory minimum), McKay did not
qualify for the credit because his state offense was not the basis for an increase in his
offense level. See U.S.S.G. § 5G1.3(b) (declaring, to qualify for credit, the state
offense must have been “relevant conduct to the instant offense” and “the basis for an
increase in the offense level for the instant offense”). McKay received no offense-
level increase on the basis he resisted arrest by fleeing. Cf. Hurley, 439 F.3d at 957
(“The mere fact the federal conspiracy charge encompassed a time period during
which the state offense occurred has no effect on [the defendant’s] offense level under
the guidelines, a prerequisite to triggering the credit-for-time-served provisions of
§ 5G1.3(b).”); United States v. Meyers, 401 F.3d 959, 962 (8th Cir. 2005) (concluding
§ 5G1.3(b) did not apply where the defendant’s federal sentence was enhanced
because of his use of a stun gun during an abduction, because the state conviction he
served time for–unlawful use of a weapon–involved a different gun that he pulled on
the police officer who arrested him).

       As to the Sixth Amendment issue, McKay’s argument is foreclosed by
Almendarez-Torres v. United States, 523 U.S. 224, 243-46 (1998) (holding that
recidivism, as a basis for increasing a sentence, need not be charged in an indictment
and may be subsequently decided by the court at sentencing), which is still good law.
See United States v. Strong, 415 F.3d 902, 907 (8th Cir. 2005) (construing United
States v. Booker, 543 U.S. 220 (2005), as reaffirming the holding in Almendarez-
Torres).

      For these reasons, we affirm.
                      ______________________________

                                           -2-